Citation Nr: 1628203	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  08-09 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to an increased rating in excess of 50 percent for sinusitis with headaches and fracture of the maxillary sinus on an extraschedular basis. 

3.  Entitlement to a disability rating in excess of 30 percent for sensory impairment and hyperesthesia with trigeminal nerve damage, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel
INTRODUCTION

The Veteran served on active duty from June 1973 to November 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issues of increased ratings for sinusitis, and sensory impairment/hyperesthesia have been adjudicated or remanded by VA, and returned from the United States Court of Appeals for Veterans Claims multiple times.  The most recent Joint Motion for Remand is dated February 2015.


REMAND

An April 2014 rating decision denied service connection for rhinitis.  The Veteran perfected an appeal of that issue in an April 2016 substantive appeal and requested to appear at a videoconference hearing before the Board.  Although the Board has jurisdiction over that issue, the RO schedules videoconference hearings.  Due to the Veteran's hearing request, the only action that the Board can take on the issue of service connection for rhinitis is to remand to schedule the requested hearing.

In the February 2015 Joint Motion for Remand, VA agreed to consider whether the Veteran should be entitled to increased ratings for sinusitis and sensory impairment and hyperesthesia on an extraschedular basis.  VA has not provided the Veteran with a VA examination to determine the severity of the sinusitis disability since March 2011.  Likewise, VA has not provided the Veteran with a VA examination to determine the severity of the sensory impairment and hyperesthesia disability since April 2010.  A remand is necessary to schedule additional VA medical examinations to determine the current severities of the service-connected sinusitis and sensory impairment and hyperesthesia.

Additionally, in the February 2015 Joint Motion for Remand, VA was ordered to consider the diagnosed silent sinus disease when determining the rating for sinusitis.  The record does not contain any medical findings regarding the current relationship between silent sinus disease and sinusitis.  The VA examiner should provide an opinion regarding the relationship, if any, between two disabilities.  

The Veteran's service-connected sensory impairment and hyperesthesia with trigeminal nerve damage is currently assigned a 30 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8205 (2015), the maximum rating under that diagnostic code.  A rating in excess of 30 percent would be available on a schedular basis for tic douloureux, which, under Diagnostic Code 8405, may be rated in accordance with its severity, up to complete paralysis of the trigeminal nerve.  38 C.F.R. §§ 4.124, Diagnostic Code 8405 (2015).  Tic douloureux is normally defined as neuralgia of the trigeminal nerve.  Dorland's Illustrated Medical Dictionary, 1953 (31st ed. 2007).  The Veteran's service-connected disability is related to damage to the trigeminal nerve, and the Veteran has reported experiencing symptomatology in excess of the dull and intermittent pain usually contemplated by the currently assigned rating.  The record does not contain a medical opinion regarding whether the Veteran's service-connected trigeminal nerve disability either is a form of tic douloureux, or results in symptomatology more nearly approximating that caused by tic douloureux.  Examination is needed to provide the information. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with a medical doctor to determine the severity of sinusitis with headaches and fracture of the maxillary sinus.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should specifically note the records regarding the diagnosed silent sinus disease.  On examination of the Veteran, the examiner should comment on the specific symptoms caused by that disability and whether they are different from symptoms due to sinusitis.  After a review of the file, the examiner should comment upon the relationship, if any, between the diagnosed silent sinus disease and the service-connected sinusitis with headaches and fracture of the maxillary sinus.  The examiner should state whether the sinusitis with headaches and fracture of the maxillary sinus results in frequent hospitalization or marked interference with employment and should discuss the impairment to employment caused by the disability.

2.  Then, schedule the Veteran for an examination to determine the severity of sensory impairment and hyperesthesia with trigeminal nerve damage disability with a medical doctor.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  After a review of the file and the examination, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the service-connected trigeminal nerve disability is a form of tic douloureux or results in symptomatology more nearly approximating that caused by tic douloureux.  The examiner should state whether the sensory impairment and hyperesthesia with trigeminal nerve damage results in frequent hospitalization or marked interference with employment and should discuss the impairment to employment caused by the disability.

3.  Then, refer the claims for increased ratings for sinusitis and sensory impairment with hyperesthesia to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration under 38 C.F.R § 3.321(b)(1) (2015).  The Director should consider whether each disability warrants an extraschedular rating separately, and whether the multiple service-connected disabilities create a combined effect which is exceptional and not captured by schedular ratings, warranting an extraschedular rating.  

4.  Schedule the Veteran for a hearing by videoconference as requested in the April 2016 substantive appeal on the issue of entitlement to service connection for rhinitis.  Notify the Veteran and representative of the date, time, and location of the hearing.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

